Order filed, February 7, 2020.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00893-CR
                                 ____________

                   CARLOS OMAR VILLANUEVA, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 228th District Court
                             Harris County, Texas
                        Trial Court Cause No. 1570999


                                     ORDER

      The reporter’s record in this case was originally due December 23, 2019.
See Tex. R. App. P. 35.1. On January 3, 2020, this court granted the court
reporters request for extension of time to file the record until February 4, 2020. To
date, the record has not been filed with the court. Because the reporter’s record
was not filed within the time prescribed in the first request, the court issues the
following order.
      We order Arlene Webb, the court reporter, to file the record in this appeal
within 30 days of the date of this order.          No further extension will be
entertained absent exceptional circumstances. The trial and appellate courts are
jointly responsible for ensuring that the appellate record is timely filed. See Tex.
R. App. P. 35.3(c). If Arlene Webb does not timely file the record as ordered, the
Court may issue an order directing the trial court to conduct a hearing to determine
the reason for the failure to file the record.



                                     PER CURIAM


Panel Consists of Justices Wise, Jewell and Poissant.